
	

113 S1414 IS: Oregon Coastal Land Conveyance Act
U.S. Senate
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1414
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2013
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conveyance of certain Federal land in
		  the State of Oregon to the Confederated Tribes of Coos, Lower Umpqua, and
		  Siuslaw Indians.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Oregon Coastal Land Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)Federal
			 landThe term Federal land means the approximately
			 14,804 acres of Federal land, as generally depicted on the map entitled
			 Oregon Coastal Land Conveyance, and dated March 27, 2013.
			(2)Planning
			 areaThe term planning area means land—
				(A)administered by
			 the Director of the Bureau of Land Management; and
				(B)located
			 in—
					(i)the
			 Coos Bay District;
					(ii)the Eugene
			 District;
					(iii)the Medford
			 District;
					(iv)the Roseburg
			 District;
					(v)the
			 Salem District; and
					(vi)the Klamath
			 Falls Resource Area of the Lakeview District.
					(3)Definition of
			 public domain land
				(A)In
			 generalIn this subsection, the term public domain
			 land has the meaning given the term public lands in section
			 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1702).
				(B)ExclusionThe
			 term public domain land does not include any land managed in
			 accordance with the Act of August 28, 1937 (50 Stat. 874, chapter 876; 43
			 U.S.C. 1181a et seq.).
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)TribeThe
			 term Tribe means the Confederated Tribes of Coos, Lower Umpqua,
			 and Siuslaw Indians.
			3.Conveyance
			(a)In
			 generalSubject to valid existing rights, including
			 rights-of-way, all right, title, and interest of the United States in and to
			 the Federal land, including any improvements located on the Federal land,
			 appurtenances to the Federal land, and minerals on or in the Federal land,
			 including oil and gas, shall be—
				(1)held in trust by
			 the United States for the benefit of the Tribe; and
				(2)part of the
			 reservation of the Tribe.
				(b)SurveyNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete a survey of the boundary lines to establish the boundaries of
			 the land taken into trust under subsection (a).
			4.Map and legal
			 description
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the Federal
			 land with—
				(1)the Committee on
			 Energy and Natural Resources of the Senate; and
				(2)the Committee on
			 Natural Resources of the House of Representatives.
				(b)Force and
			 effectThe map and legal description filed under subsection (a)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any clerical or typographical errors in the map or
			 legal description.
			(c)Public
			 availabilityThe map and legal description filed under subsection
			 (a) shall be on file and available for public inspection in the Office of the
			 Secretary.
			5.Administration
			(a)In
			 generalUnless expressly
			 provided in this Act, nothing in this Act affects any right or claim of the
			 Tribe existing on the date of enactment of this Act to any land or interest in
			 land.
			(b)Prohibitions
				(1)Exports of
			 unprocessed logsFederal law (including regulations) relating to
			 the export of unprocessed logs harvested from Federal land shall apply to any
			 unprocessed logs that are harvested from the Federal land.
				(2)Non-permissible
			 use of landAny real property taken into trust under section 3
			 shall not be eligible, or used, for any gaming activity carried out under
			 Public Law 100–497 (25 U.S.C. 2701 et seq.).
				6.Forest
			 managementAny commercial
			 forestry activity that is carried out on the Federal land shall be managed in
			 accordance with all applicable Federal laws.
		7.Land
			 reclassification
			(a)Identification
			 of Oregon and California Railroad landNot later than 180 days
			 after the date of enactment of this Act, the Secretary of Agriculture and the
			 Secretary shall identify any land owned by the Oregon and California Railroad
			 that is conveyed under section 3.
			(b)Identification
			 of public domain landNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall identify public domain land
			 that—
				(1)is approximately
			 equal in acreage and condition as the land identified under subsection (a);
			 and
				(2)is located within
			 the planning area.
				(c)MapsNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress and publish in the Federal Register 1 or more maps depicting
			 the land identified in subsections (a) and (b).
			(d)Reclassification
				(1)In
			 generalAfter providing an opportunity for public comment, the
			 Secretary shall reclassify the land identified in subsection (b) as land owned
			 by the Oregon and California Railroad.
				(2)ApplicabilityThe
			 Act of August 28, 1937 (50 Stat. 874, chapter 876; 43 U.S.C. 1181a et seq.)
			 shall apply to land reclassified as land owned by the Oregon and California
			 Railroad under paragraph (1)(B).
				
